Case 1:20-cv-06215-WFK-RML Document 31 Filed 05/10/21 Page 1 of 1 PageID #: 159



 ROBERT WISNIEWSKI P.C.                                   40 WALL STREET, SUITE 2833 • NEW YORK, NY 10005
      ATTORNEYS-AT-LAW                                    TEL: (212) 267-2101 • FAX: (646) 512-5603
                                                          WEBSITE: www.rwapc.com

 Hon. William F. Kuntz, II, U.S.D.J                             May 10, 2021
 Hon. Robert M. Levy, U.S.M.J.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201
        VIA ECF AND FEDEX

                Re:    Doe v. St. Vincent's Services, Inc. et al
                       EDNY Docket No.: 20-cv-06215 (WFK)(RML)

 Dear Judge Kuntz and Judge Levy,

       I represent the Plaintiff in the above case. Enclosed please find a courtesy copy of all
 documents filed electronically in connection with the Plaintiff’s Motion to Proceed
 Anonymously. The documents contained in this package are as follows:

        •   ECF Doc. No. 7: Notice of Motion;

        •   ECF Doc. No. 7-1: Memorandum in Support of Plaintiff’s Motion to Proceed
            Anonymously;

        •   ECF Doc. No. 25: Declaration of Emily Toren, Esq. in Opposition with
            accompanying Exhibits A through C

        •   ECF Doc. No. 26: Memorandum in Opposition to Plaintiff’s Motion to Proceed
            Anonymously;

        •   ECF Doc. No. 29: Reply Memo in Further Support;

        •   ECF Doc. No. 29-1: Reply Declaration of John Doe;

        •   ECF Doc. No. 30: Reply Declaration of Robert Wisniewski, Esq.; and

        •   ECF Doc. No. 30-1: Exhibit 1 – Pending Motion to File Under Seal (Doc. No. 28).

        We thank the Court to its attention to the foregoing.

                                                                Sincerely,

                                                                /s/Barbara Luberadzka
                                                                Barbara Luberadzka
        cc: Defense Counsel – via ECF
